
	
		I
		111th CONGRESS
		2d Session
		H. R. 4600
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Boehner,
			 Mr. McKeon,
			 Mr. Smith of Texas,
			 Mr. King of New York,
			 Mr. Hoekstra,
			 Mr. Lewis of California,
			 Ms. Granger, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To prohibit the use of funds to transfer or release an
		  individual detained at Guantanamo Bay Naval Base to the custody of another
		  country.
	
	
		1.FindingsCongress finds the following:
			(1)On January 22, 2009, President Obama signed
			 Executive Order 13492, requiring the detention facilities at the Guantanamo Bay
			 Naval Base (Guantanamo) to be closed as soon as practicable, but
			 not later than one year from the date of the order.
			(2)A task force of United States Government
			 agencies, including the Departments of Homeland Security, Defense, State, and
			 Justice and the Central Intelligence Agency and the Federal Bureau of
			 Investigation, has reportedly concluded that large numbers of the detainees
			 held at the United States military facility at Guantanamo pose a severe and
			 permanent threat United States national security and thus should be held
			 indefinitely without trial under the laws of war.
			(3)Despite this
			 conclusion by United States national security and intelligence agencies, the
			 Obama Administration continues to plan for additional transfers of detainees to
			 other countries.
			(4)According to a report by the Government
			 Accountability Office, as of March 2009, the principal rehabilitation
			 center in Saudi Arabia used to rehabilitate 250 former Guantanamo
			 detainees in order to prevent such detainees from resuming their war on the
			 United States had a recidivism rate of 20 percent.
			(5)In July 2007, a
			 Department of Defense spokesman stated that, Our reports indicate that
			 at least 30 former Guantanamo detainees have taken part in anti-coalition
			 militant activities after leaving United States detention. Some have been
			 killed in combat in Afghanistan and Pakistan.. According to the
			 Department of Defense, the recidivism rate of all former Guantanamo detainees
			 was 14 percent in May 2009.
			(6)In some instances,
			 countries and organizations have expressed strong reluctance to accept any or
			 additional former Guantanamo detainees, citing security as their primary
			 concern, such as:
				(A)Australia:
			 Assessing those requests from a case-by-case basis, they had not met our
			 stringent national security and immigration criteria and have been
			 rejected., stated Julia Gillard, Acting Australian Prime Minister, on
			 January 3, 2009.
				(B)Hungary:
			 Hungary is likely to take one or two former detainees provided they get
			 the green light from parliament after a national security check-up. . . . We
			 are going to study each case, taking the safety of Hungary and of Hungarians as
			 our first priority., announced Hungarian Foreign Ministry Spokeswoman
			 Zsuzsanna Matrai on June 19, 2009.
				(C)Switzerland: On
			 January 12, 2010, in a 15–10 vote, a Swiss Parliamentary Security Committee
			 voted against accepting any more detainees from Guantanamo, citing
			 heightened security concerns due to the Christmas Detroit
			 bombing attempt.
				(D)European Parliament: Many of the
			 detainees, for example, who went to Afghanistan after September 11, [2001,]
			 have attended training camps for terrorists. And those who did so were no
			 tourists wanting to admire the beauty of the country, but remain potential
			 terrorists., stated Harthmuth Nassauer, a German member of the European
			 Parliament, on February 4, 2009.
				2.Prohibition on
			 use of funds for transfer or release of individuals detained at Guantanamo Bay
			 Naval Base
			(a)In
			 generalNotwithstanding any
			 other provision of law, no funds made available to any relevant executive
			 branch agency may be used to encourage, facilitate, or otherwise effect the
			 transfer or release of any individual currently detained at Guantanamo to the
			 custody of the individual’s country of origin or a third country unless the
			 President makes the certification described in subsection (b).
			(b)Presidential
			 certificationThe certification described in this subsection is a
			 written certification that the President submits to the appropriate
			 congressional committees that contains each of the following with respect to an
			 individual currently detained at Guantanamo or an individual covered by this
			 section who is proposed to be transferred or released into the custody of
			 another country:
				(1)A
			 certification that the government of the country—
					(A)exercises
			 effective control over all of its territory;
					(B)does not allow any
			 area of its territory to be used as a safe haven or sanctuary by terrorists or
			 insurgent groups, including Al Qaeda; and
					(C)has effectively
			 and verifiably tracked the movements and activities of all individuals who had
			 been detained at Guantanamo who are transferred or released into its custody,
			 including any individual who may have subsequently left the country, and has
			 provided the United States Government with all relevant information relating
			 thereto.
					(2)A
			 certification that there is no confirmed case of any individual who had been
			 detained at Guantanamo who reengaged in any actual or planned act of terrorism
			 or threat to United States citizens or members of the United States Armed
			 Forces subsequent to being transferred or released to such country.
				(c)Additional
			 prohibition
				(1)In
			 generalNotwithstanding any other provision of law, no funds made
			 available to the Department of State may be used to provide assistance to the
			 government of a country to which an individual currently detained at Guantanamo
			 is to be transferred or released for use by the security forces of such country
			 unless the President makes the certification described in subsection
			 (b).
				(2)WaiverThe
			 President may waive the prohibition of paragraph (1) if the President
			 determines that—
					(A)it is vital to the
			 national security of the United States to do so; and
					(B)the government of
			 the country has taken effective action to meet the requirements of subsection
			 (b).
					3.Report
			(a)In
			 generalAccompanying each certification submitted pursuant to
			 section 2(b), and every 90 days thereafter, the Secretary of State shall submit
			 to the appropriate congressional committees a report that describes—
				(1)the ability and willingness of the
			 government of the country to which an individual currently detained at
			 Guantanamo is to be transferred or released to continuously track the movements
			 and activities of all individuals who have been detained at Guantanamo who have
			 been transferred or released to such country, including any such individuals
			 who have subsequently left the country;
				(2)any activity by
			 any individual who had been detained at Guantanamo who has been transferred or
			 released to such country that has contributed to any actual or planned act of
			 terrorism or threat to United States citizens or members of the United States
			 Armed Forces subsequent to being transferred or released to such
			 country;
				(3)the extent to
			 which the government of the country has provided the information described in
			 paragraphs (1) and (2) to United States Government authorities; and
				(4)the steps taken by
			 the government of the country to comply with the requirements in this
			 Act.
				(b)FormThe
			 report required by subsection (a) shall be submitted in an unclassified form,
			 but may contain a classified annex.
			4.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)Individual
			 currently detained at GuantanamoThe term individual
			 currently detained at Guantanamo has the meaning given the term under
			 section 1(c) of Executive Order 13492.
			(3)Relevant
			 executive branch agencyThe term relevant executive branch
			 agency means—
				(A)the Department of
			 State;
				(B)the United States
			 Agency for International Development; and
				(C)any other United States Government
			 department, agency, instrumentality, or representative carrying out any
			 provision of law that is classified under Budget Function 150 (International
			 Affairs).
				(4)SanctuaryThe term sanctuary has the
			 meaning given the term in section 140(d)(5) of the Foreign Relations
			 Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(d)(5)).
			
